Mr. Chief Justice McIver
concurred in the result for the following reasons: The potver of alienation conferred upon a married woman by the terms of the Constitution, being without any limitation or qualification such as that found in the statute as to her power to contract, it seems to me that the plaintiff had full power to sell her separate estate, without regard to the purpose of such sale, or the application to be made of the proceeds, either by herself or by her agent. Having such power to sell, she could lawfully delegate it to another; and this, I think, she did, and hence she cannot impeach such sale except for fraud, which is neither alleged nor proved.
*479Mil. Justice Pope concurred in the result.
Judgment reversed. 1